Citation Nr: 1709780	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO. 11-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, and a panic disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In May 2014, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The currently-diagnosed panic disorder did not begin during service and is not otherwise related to service. 

2.  The Veteran does not have a qualifying diagnosis of PTSD, psychosis, or a psychotic disorder. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, an anxiety disorder, and a panic disorder, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Throughout the pendency of the appeal, the Veteran has sought service connection for various acquired psychiatric disorders, including anxiety attacks and PTSD. Based on the evidence and arguments advanced in support of the appeal, the claim was recharacterized to include any acquired psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125(a). 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the Fifth Edition (DSM-5). See 79 Fed. Reg. 45094 (Aug. 4, 2014). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014. 

VA adopted as final, without change, the interim final rule and clarified that the provisions of this final rule did not apply to claims that had been certified for appeal to the Board or were pending before the Board as of August 4, 2014. See 80 Fed. Reg. 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in October 2011, and therefore the claim of service connection is governed by DSM-IV.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning to the evidence of record, service treatment records reflect no reported symptoms of, diagnosis of, or treatment for an acquired psychiatric disorder. The October 1968 service separation examination report reflects a normal psychiatric examination. The Veteran does not contend that symptoms of an acquired psychiatric disorder began during service. Therefore, a psychiatric disorder was not shown in service.

Post-service evidence shows that the Veteran reported daily anxiety attacks and "getting angry on everything, including dealing with people in life" in a March 2010 VA treatment record.  At that time, he reported a medical history of anxiety and PTSD and that he was currently taking an anti-anxiety medication prescribed by his private physician. The clinician diagnosed anxiety problems and PTSD. The clinician also noted that the Veteran tested "positive" on a two-question depression screening tool and a four-question PTSD screening tool. The clinician recommended psychological referral but the Veteran refused further examination and treatment. Additional VA treatment records dated between January 2011 and March 2013 reflect similar notations, except that the Veteran tested "negative" on subsequent depression screening tools. 

In the April 2010 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran indicated that his anxiety attacks began in 1969. In a May 2010 statement, his private physician, an internal medicine specialist, indicated that the Veteran was a "Navy Veteran [with] several service related problems who [the physician had] been caring for since" 2007. The physician reflected that the Veteran's current prescription medications included an anti-anxiety medication. Private treatment records from the private physician dated between April 2009 and July 2010 reflect that the Veteran reported anxiety, difficulty controlling his anger, and insomnia. 

In a July 2010 statement, the Veteran indicated that he was a member of base defense while stationed in Rota, Spain, during his service. He further indicated that he fired a variety of weapons as part of defense of the base. In a March 2011 statement, his private physician indicated that the Veteran presented with anxiety, a history of PTSD, and "intermittent explosive disorder type disorder that . . . is a consequence of his [PTSD] from his experience in [V]ietnam . . . The two are clearly related." The physician described the Veteran has demonstrating an explosive temper and anxiety, which the Veteran reported "since his Vietnam era days." 

In a March 2011 statement, the Veteran indicated that his psychological symptoms began within 14 months of his separation from service. He related that his symptoms began as extreme anxiety, but developed into agitation, fear, rage, irritability, a desire to be socially isolative, suspiciousness, and strained interpersonal relationships. 

In the July 2011 substantive appeal (VA Form 9), the Veteran indicated that he began to experience anxiety attacks while attending college following service. He noted that he was older than the majority of other college students and there were protests as the Vietnam War was still ongoing. Attached to the VA Form 9, he included an October 1995 statement from his private orthopedic surgeon, who indicated that he had treated the Veteran for 10 years. 

In the enclosed statement, the surgeon indicated that the Veteran was an unsuitable candidate for jury duty, noting that the Veteran had multiple chronic progressive musculoskeletal problems that rendered him totally disabled for the preceding 13 years. While the surgeon's comments primarily related to these musculoskeletal problems, he noted the Veteran's current anti-anxiety medication use and that "periods of increased mental tension/stress tend to markedly accentuate" his orthopedic symptoms. 

In a July 2014 VA examination, the Veteran reported anxiety, near-daily panic attacks, anger, irritability, and a loss of interest in socializing in large crowds. Using the DSM-IV, the examiner diagnosed panic disorder with agoraphobia (panic disorder under the DSM-5) and personality disorder not otherwise specified (unspecified personality disorder under the DSM-5). She indicated that his panic disorder was manifested by panic attacks, anxiety, and socially isolative behaviors, while the personality disorder was manifested by irritability, anger, interpersonal difficulties, a sense of entitlement, a high level of self-importance, and issues with authority. The examiner opined that the Veteran's personality disorder manifested prior to service and was not related to service. 

With respect to PTSD, the examiner opined that the Veteran did not meet the diagnostic criteria under the DSM-IV or DSM-5 for a diagnosis of PTSD. Specifically, he did not report any stressor sufficient for criterion A under either diagnostic framework. While he reported seeing body bags during his service, he reported that they did not particularly affect him. He further denied symptoms of re-experiencing or avoidance behaviors. The examiner explained that the Veteran's socially isolative behaviors were indicative of agoraphobia and not related any military stressor. The examiner noted the Veteran's March 2011 statement, in which he indicated his belief that he had PTSD, however, she opined that the symptoms he described were more consistent with the diagnosed panic disorder. 

The July 2014 examiner further opined that the panic disorder was less likely than not related to the Veteran's service. She noted that he described his first panic attack as occurring at a New Year's Eve party in December 1968, two months following service separation; however, she found no evidence that the panic attacks were related to service. While he described difficulties attending college following service because he felt like he did not belong, he described no specific stressor or military event that triggered his panic attacks; instead, he described his panic attacks as coming "out of the blue." 

While the Veteran reported first receiving prescription medication for anxiety in 1974 or 1975, the examiner found no medical evidence of treatment for anxiety until as early as 1985 as reflected in the 1995 letter from the orthopedic surgeon provided to excuse the Veteran from jury duty. Finally, the examiner opined that the Veteran's psychological condition did not manifest in a psychosis within one year from service separation. While he reported that his panic attacks began within one year of service and were accompanied by symptoms of derealization and a sense of surrealism, the examiner explained that these symptoms were not sufficient enough to warrant a diagnosis of psychosis or a psychotic disorder. 

Given the above, the preponderance of the evidence is against a finding of a current diagnosis of PTSD. Despite the Veteran's contentions that he has PTSD, the July 2014 examiner specifically indicated that he did not meet the diagnostic criteria for PTSD under either the DSM-IV or DSM-5. Specifically, he has not claimed a specific stressor nor has he described symptoms of re-experiencing or avoidance behaviors consistent with a diagnosis of PTSD. 

While VA treatment records noted historical and current diagnoses of PTSD, these diagnoses appear to be entirely based on medical history reported by the Veteran as there are no mental health treatment records and the diagnoses are not provided by mental health professionals. Similarly, while the March 2011 statement from his private internal medicine physician notes a diagnosis of PTSD, his treatment records do not contain a diagnosis of PTSD or an indication that the diagnosis was made in accordance with the DSM-IV criteria. 

In addition, while the Veteran tested "positive" on one occasion in March 2010 on a four-question screening tool for PTSD and a two-question screening tool for depression, he tested "negative" on subsequent mental health screening tools. Moreover, a "positive" result from a mental health screening tool does not amount to a diagnosis, as the purpose of the screening tool is to identify those individuals who should be referred for additional psychological assessment. 

In contrast, the July 2014 examiner, a mental health professional, found that the Veteran did not satisfy the criteria for a diagnosis of PTSD and identified specific criteria within the DSM-IV that the Veteran did not meet. See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) ("Mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a [] diagnosis."). Accordingly, the examiner's finding of no PTSD diagnosis is more probative than the conflicting evidence found in VA treatment records and statement from the Veteran's private physician. 

The evidence also weighs against a finding that the Veteran's currently-diagnosed panic disorder began during service or is otherwise related to service. He does not contend that his symptoms began during service; instead, he asserts that his symptoms began within months of service separation. While his statements regarding the onset of his symptoms are consistent and credible, the preponderance of the evidence does not establish that his panic disorder is related to service.

Where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) ("The credibility and weight to be attached to these opinions [are] within the province of the adjudicators."). So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another. See Owens v. Brown. 7 Vet. App. 429, 433 (1995). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. See Sklar v. Brown, 5 Vet. App. 140 (1993). Greater weight may be placed on one opinion over another depending on factors such as reasoning employed by the examiner and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence. Gabrielson, 7 Vet. App. at 40. Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

While the Veteran's private internal medicine physician opined that the Veteran's anxiety and anger were "clearly related" to his service, the physician's opinion is afforded lesser probative value as it is not supported by adequate rationale. The physician's opinion notes that the Veteran served in Vietnam, which is in direct conflict with service personnel records documenting no such service. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative). 

Moreover, even reading the opinion in a light most favorable to the Veteran such that the physician used "Vietnam" to mean the Vietnam War, this statement is inconsistent with the Veteran's statements during the July 2014 VA examination, where he denied any specific military stressor or any significant reaction to potentially stressful situations, like observing body bags. 

In contrast, the July 2014 VA examiner, a mental health professional, found that while the Veteran's symptoms began within a short period following service, there was insufficient evidence indicating that they were related to his service. Specifically, the examiner noted that the Veteran did not report any military event or stressors that preceded his panic attacks or triggered any of his symptoms. The opinion is competent and probative evidence. The examiner reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and provided a medical opinion supported by well-reasoned rationale. Accordingly, the opinion provided by the VA mental health examiner is more probative than that provided by the private internal medicine physician. 

In addition, personality disorders, such as the one diagnosed by the July 2014 examiner, are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected. 38 C.F.R. §§ 3.303(c), 4.9, 4.127. Congenital or developmental "defects," such as a personality disorders, are considered to have pre-existed service. 38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect to be a valid exercise of the authority granted to the Secretary). Therefore, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is . . . prohibited." 61 Fed. Reg. 52695, 52698 (Oct. 8, 1996).

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, while he has attempted to establish a nexus through his own lay assertions, he is not competent to offer opinions as to the etiology of an acquired psychiatric disorder due to the medical complexity of the matter involved. Psychiatric disorders require specialized training for a determination as to diagnosis and causation, particularly in the context of a pre-existing personality disorder, and are therefore not susceptible to lay opinions on etiology. Thus, he is not competent to render a nexus opinion to establish a nexus between his current diagnosis and service.

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his diagnosed panic disorder, the Board finds that the panic disorder is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting § 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in [§ ] 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

In sum, the preponderance of the evidence is against the claim of service connection and the appeal is denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.

Finally, VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Regarding claims of service connection, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The RO issued notice letters to the Veteran in May 2010 and April 2011 that met the VCAA notice requirements.

Next, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements. He has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

Further, the Veteran was afforded a VA examination in July 2014. When VA undertakes to provide an examination, it must ensure that the examination and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The examination and medical opinion are informed and adequate. The examiner reviewed the Veteran's psychological history and current symptoms, made clinical observations, and rendered an opinion with sufficient rationale in consideration of all the pertinent evidence of record, to include the Veteran's lay statements. See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion"). 

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and to assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder, and a panic disorder, is denied. 



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


